ETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 3-10 are allowed in this Office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Spinelli on April 6, 2021.
The claims are amended as presented below and will replace all previous versions of claims: 
Claims 1-2. (Cancelled)  




  	Claim 3. (Currently Amended) An information recording system comprising: 
an object information acquisition unit configured to acquire object information about an object; 
a sound acquisition unit configured to acquire sound information based on a sound uttered by an observer who observes the object; 
a sound processing unit configured to convert the sound information acquired by the sound acquisition unit into text information and generate at least one conversion candidate word corresponding to the sound in a process of converting the sound information into the text information; 
a recording unit configured to record the object information, the text information, the conversion candidate word, and time point information on a recording medium such that the object information, the text information, the conversion candidate word, and the time point information are associated with each other, the time point information indicating a time point at which the object information was acquired and a time point at which the sound information that is a source of the text information was acquired; 
a keyword reception unit configured to receive a keyword; 
a search unit configured to search for the keyword received by the keyword reception unit in the text information and the conversion candidate word and extract a word matching the keyword from words within the text information and the conversion candidate word; 
-2-a reading unit configured to read the object information associated with the time point information corresponding to the word matching the keyword from the recording medium; and 
a display unit configured to display the object information read by the reading unit, 
wherein the recording unit records the object information, the sound information, the text information, the conversion candidate word, and the time point information on the recording medium such that the object information, the sound information, the text information, the conversion candidate word, and the time point information are associated with each other
the information recording system further comprises an event detection unit configured to detect at least two events on based on at least one piece of the object information and the sound information recorded on the recording medium, the events being a state in which the at least one piece of the object information and the sound information recorded on the recording medium satisfies a predetermined condition, 
the reading unit reads at least two pieces of the object information, each of which is associated with the time point information corresponding to an event occurrence time point that is a time point at which the event occurred from the recording medium, 
the display unit displays the object information read by the reading unit, 
-3-the search unit searches for the keyword received by the keyword reception unit in the text information and the conversion candidate word that are associated with the time point information corresponding to the event occurrence time point, and 
the display unit displays the object information associated with the time point information corresponding to the event occurrence time point at which the word matching the keyword was detected such that the object information is distinguished from other object information.  
Claim 4. (Currently Amended) An information recording system comprising: 
an object information acquisition unit configured to acquire object information about an object; 
a sound acquisition unit configured to acquire sound information based on a sound uttered by an observer who observes the object; 
a sound processing unit configured to convert the sound information acquired by the sound acquisition unit into text information and generate at least one conversion candidate word corresponding to the sound in a process of converting the sound information into the text information; 
a recording unit configured to record the object information, the text information, the conversion candidate word, and time point information on a recording medium such that the object information, the text information, the conversion candidate word, and the time point information are associated with each other, the time point information indicating a time point at which the object information was acquired and a time point at which the sound information that is a source of the text information was acquired; 
-4-a keyword reception unit configured to receive a keyword; 
a search unit configured to search for the keyword received by the keyword reception unit in the text information and the conversion candidate word and extract a word matching the keyword from words within the text information and the conversion candidate word; 
a reading unit configured to read the object information associated with the time point information corresponding to the word matching the keyword from the recording medium; and 
a display unit configured to display the object information read by the reading unit, 
wherein the recording unit records the object information, the sound information, the text information, the conversion candidate word, and the time point information on the recording medium such that the object information, the sound information, the text information, the conversion candidate word, and the time point information are associated with each other, 
the information recording system further comprises an event detection unit configured to detect at least two events on based on of at least one piece of the object information and the sound information recorded on the recording medium, the events being a state in which the at least one piece of the object information and the sound information recorded on the recording medium satisfies a predetermined condition, 
-5-the reading unit reads the object information and the text information that are associated with the time point information corresponding to an event occurrence time point that is a time point at which the event occurred from the recording medium, 
the display unit displays the object information and the text information read by the reading unit, 
the search unit searches for the keyword received by the keyword reception unit in the text information and the conversion candidate word that are associated with the time point information corresponding to the event occurrence time point, and 
the display unit displays the word that is within the text information and matches the keyword such that the word is distinguished from other words within the text information, and displays the word that is within the text information and is associated with the conversion candidate word matching the keyword such that the word is distinguished from other words within the text information.  
Claim 5. (Currently Amended) The information recording system according to claim 3, wherein, when a state of the object indicated by the object information is 
Claim 6. (Currently Amended) The information recording system according to claim 4, wherein, when a state of the object indicated by the object information is 
Claim 7. (Original) The information recording system according to claim 3, wherein the sound information is a time-series sound signal, and when amplitude or power of the sound signal exceeds a threshold value predefined as an event detection condition, the event detection unit detects the event.  
Claim 8. (Original) The information recording system according to claim 4, wherein the sound information is a time-series sound signal, and when amplitude or power of the sound signal exceeds a threshold value predefined as an event detection condition, the event detection unit detects the event.  
Claim 9. (Original) The information recording system according to claim 3, wherein, when a sound indicated by the sound information matches a sound of a keyword predefined as an event detection condition, the event detection unit detects the event.  
Claim 10. (Original) The information recording system according to claim 4, wherein, when a sound indicated by the sound information matches a sound of a keyword predefined as an event detection condition, the event detection unit detects the event.  
Claims 11-13. (Cancelled)










Summary of Related Prior Art
The following prior art references are summarized as follows:
i)	Nusbaum (Pub. No. US 2012/0236178) teaches a unique digital camera electronics and software associates substantially in real-time the image captured with a description of a photograph during the time frame when the photograph is first taken. After a photograph is taken, a user generates an audio description of the photograph including a set of image characterization data. Such an audio input is coupled to a speech recognition and processing subsystem in which the decoded voice data is 
ii)	Lavine (Pub. No. US 2014/0258285) teaches a user interface for searching records in a database is provided. Each record contains information regarding one or more categories. The user interface receives search criteria of one or more categories and provides search results comprising exact and/or non-exact matching records. A non-exact matching record has a relevance value representing the relevance of the record to the search query, the non-exact matching records being displayed in an ordering based on the relevance values. The user interface provides slider tools for receiving changes in a weight value or search criterion of an associated category. A new ordering of the non-exact matching records is displayed in real-time based on the new received weight values or search criterion. 
iii)	Mamou et al. (Pub. No. US 2009/0030894) teaches spoken document retrieval using multiple search transcription indices. The method includes receiving a query input formed of one or more query terms and determining a type of a query term, wherein a type includes a term in a speech recognition vocabulary or a term not in a speech recognition vocabulary. One or more indices of search transcriptions are selected for searching the query term based on the type of the query term. The one or more indices are generated using different speech transcription methods. The results for the query term are scored by the one or more indices and the results of the one or more indices for the query term are merged. The results of the one or more query terms are then merged to provide the results for the query.
Murgai (Pub. No. US 2014/0169547) teaches providing searchable customer call indexes when call information associated with telephone conversations is received between callers and a vendor, the call information including an audio recording or transcript for each telephone conversation. One or more keywords from the audio recordings or transcripts are identified and the call information is indexed into one or more indexes based on the identified keywords. Finally, search results may be determined responsive to a search query based on the indexing. In some embodiments, changes to customer service may be identified based on the search results. 
v)	Skilling et al. (Pat. No. US 2006/0206324) teaches processing audio data containing speech to produce a searchable index file and for subsequently searching such an index file. A phonetic approach is used to model each frame of the audio data with a set of reference phones. A score for each of the reference phones, representing the difference of the audio from the phone model, is stored in the searchable data file for each of the phones in the reference set. A subsequent search method is also provided which uses a simple and efficient dynamic programming search to locate instances of a search term in the audio. The methods of the present invention have particular application to the field of audio data mining.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 3-10:
In interpreting the claims filed on 29 March 2021, in light of the Specification, the available prior art, and the interview dated 6 April 2021, the Examiner finds the claimed claims 3, and 4.
Other dependent claims are also allowed based on their dependencies on claims 3, and 4.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                     April 6, 2021